ACCEPTED
                                                                                     03-15-00252-CV
                                                                                             5523309
                                                                          THIRD COURT OF APPEALS
                                                                                     AUSTIN, TEXAS
                                                                                6/3/2015 10:39:53 AM
                                                                                   JEFFREY D. KYLE
                             No. 03-15-00252-CV                                               CLERK



                       In the Court of Appeals                      FILED IN
                    for the Third Judicial District          3rd COURT OF APPEALS
                                                                 AUSTIN, TEXAS
                                                             6/3/2015 10:39:53 AM
                            Austin, Texas                      JEFFREY D. KYLE
                              _____________                          Clerk


                Dr. Behzad Nazari, D.D.S., et al.,
                                         Appellant,
                              v.
                          The State of Texas,
                                            Appellees,
                                  v.

                       ACS STATE HEALTHCARE, LLC,
                                             Appellees.
                            _____________

                            On Appeal from the
             53rd Judicial District Court, Travis County, Texas
                             _____________

              NOTICE OF APPEARANCE OF COUNSEL
                              _____________

TO THE HONORABLE THIRD COURT OF APPEALS:
      Pursuant to Texas Rule of Appellate Procedure 6.1(c), appellee the
State of Texas, gives notice that the following counsel are appearing as addi-
tional counsel for the State of Texas in this appeal:
                         J. Campbell Barker
                         Deputy Solicitor General
                              Lead Counsel
                         State Bar No. 24049125
                         Office of the Attorney General
                         P.O. Box 12548 (MC 059)
                         Austin, Texas 78711-2548
                         (512) 936-0596
                         (512) 474-2697 [fax]
                         Cam.Barker@texasattorneygeneral.gov

                          Philip A. Lionberger
                          Assistant Solicitor General
                          State Bar No. 12394380
                          Office of the Attorney General
                          P.O. Box 12548 (MC 059)
                          Austin, Texas 78711-2548
                          (512) 936-0596
                          (512) 474-2697 [fax]
                          Philip.Lionberger@texasattorneygeneral.gov
   Please note that Mr. Barker will serve as lead counsel and send all
communications regarding this appeal to his attention.




                                     2
Respectfully submitted.

KEN PAXTON
Attorney General of Texas

CHARLES E. ROY
First Assistant Attorney General

SCOTT A. KELLER
Solicitor General


 /s/ J. Campbell Barker
J. Campbell Barker
Deputy Solicitor General
State Bar No. 24049125

OFFICE OF THE ATTORNEY GENERAL
P.O. Box 12548 (MC 059)
Austin, Texas 78711-2548
(512) 936-1700
(512) 474-2697
Cam.Barker@texasattorneygeneral.gov

Counsel for Appellee
THE STATE OF TEXAS




     3
                    C ERTIFICATE          OF   S ERVICE
    I certify that this document has been filed with the clerk of the court and
served by File&Serve Xpress on June 2, 2015, upon:

Jason Ray
RIGGS & RAY, P.C.
700 Lavaca, Suite 920
Austin, Texas 78701
Telephone: (512) 457-9806
Facsimile: (512) 457-9866
E-mail: jray@r-alaw.com

Counsel for Dr. Behzad Nazari, D.D.S. d/b/a Antoine Dental Center, Dr.
Behzad Nazari, Harlingen Family Dentistry, P.C. a/k/a Practical Business
Solutions, Series LLC, Juan D. Villarreal D.D.S., Series Pllc d/b/a Harlingen
Family Dentistry Group, Dr. Juan Villarreal, Richard F. Herrscher, D.D.S.,
M.S.D., P.C., Dr. Richard F. Herrscher, M & M Orthodontics, Pa, Dr. Scott
Malone, Dr. Diana Malone, Michelle Smith, National Orthodontix, Mgmt.,
LLC, Dr. John Vondrak, Rgv Smiles By Rocky Salinas, D.D.S. Pa, and Dr.
Rocky Salinas

Robert C. Walters
Gibson, Dunn, & Crutcher, LLP
2100 McKinney Avenue, Suite 1100
Dallas, Texas 75201
Telephone: (214) 698-3100
Facsimile: (214) 571-2900
RWalters@gibsondunn.com




                                      4
W. Curt Webb
Constance H. Pfeiffer
Beck Redden, LLP
1221 McKinney Street, Suite 4500
Houston, Texas 77010
Telephone: (713) 951-3700
Facsimile: (713) 951-3720
cwebb@beckredden.com
cpfeiffer@beckredden.com

Eric J. R. Nichols
Christopher R. Cowan
Beck Redden, LLP
515 Congress Avenue, Suite 1750
Austin, Texas 78701
Telephone: (512) 708-1000
Facsimile: (512) 708-1002
enichols@beckredden.com
ccowan@beckredden.com

Counsel for Xerox Corporation, et al

Richard B. Pecore
LILES PARKER, PLLC
3400 N. McColl Rd., Suite F-35
McAllen, Texas 78501
Telephone: (202) 298-9750
Facsimile: (202) 337-5804
rpecore@lilesparker.com

Counsel for RGV Smiles by Rocky Salinas,
DDS PA, and Dr. Rocky Salinas




                                       5
Robert M. Anderton
Mark J. Hanna
Law Offices of Hanna & Anderton
900 Congress Avenue, Suite 250
Austin, Texas 78701
Telephone: (512) 477-6200
Facsimile: (512) 477-1188
andertonr@msn.com
mhanna@markjhanna.com

Counsel for Richard F. Herrscher, DDS,
MMSC, PC and Dr. Richard F. Herrscher

J.A. “Tony” Canales
CANALES & SIMONSON, P.C.
2601 Morgan Ave.
P.O. Box 5624
Corpus Christi, Texas 78465-5624
Telephone: (361) 883-0601
Facsimile: (361) 884-7023
tonycanales@canalessimonson.com

Counsel for M&M Orthodontics, P.A.,
Dr. Scott Malone, Dr. Diana Malone,
Michelle Smith, National Orthodontix
Mgmt., PLLC and Dr. John Vondrak

Oscar X. Garcia
Law Offices of Oscar X. Garcia
302 Kings Highway, Suite 112
Brownsville, Texas 78521
Telephone: (956) 554-3000
Facsimile: (956) 554-3248
oxgarcia@aol.com

Counsel for Dr. Vivian Teegardin




                                       6
Philip H. Hilder
William B. Graham
Hilder & Associates, PC
819 Lovett Boulevard
Houston, Texas 77006
Telephone: (713) 234-1416
Facsimile: (713) 655-9112
philip@hilderlaw.com
will@hilderlaw.com

Counsel for Dr. Wael Kanaan


                               /s/ J. Campbell Barker
                              J. Campbell Barker
                              Counsel for Appellee




                               7